Case 7:19-mj-01175 Document 2 Filed on 05/21/19 in Med Ae ct 1
es District Court
Southern Distri
/ Strict Of
FILED °%#8

THE STATE OF TEXAS )

) wt |IVS  -m MAY 2 1 2019

COUNTY OF Hidalgo ) _ David J. Bradley, Clerk

BEFORE ME, the undersigned authority, on this day personally appeared

Jon M. Chan known to be the person whose name is subscribed

 

here to, and being by me first duly sworn, upon oath deposes and says:
"T am a Border Patrol Agent stationed at McAllen, Texas

and I investigated the case of the United States of America versus

\

Alberto Vite-Parrilla 1990 Mexico
Oscar Omar Perez-Villanueva “1994 Mexico

 

and from my investigation, it appears that:

Rigoberto Almazan-Bailon 1981 Mexico

 

 

Jose Luis Gonzalez-Marban 1978 , . Mexico
citizens and nationals oi Mexico and are .

 

material witnesses in said cause that it may be impractical to secure their
presence by subpoena and for that reason they should be held as material

witnesses."

FURTHER AFFIANT SAYETH NOT.

LL

Jon(M. Ghan*
Border Patrol Agent

SUBSCRIBED AND SWORN TO BEFORE ME on this May 21, 2019

 

 

J Scott e

U.S. M tpate Judge
